ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/31/22 wherein claims 1 and 19 were amended and claim 2 was canceled.  In addition, the Examiner acknowledges receipt of the substitute specification filed 1/31/22.
	Note(s):  Claims 1 and 3-19 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/31/22 to the rejection of claims 1-9, 18, and 19 made by the Examiner under 35 USC 102, 103, and/or 112 have been fully considered and deemed persuasive-in-part for the reasons set forth below. 
102/103 Rejection
	The 102 rejection is WITHDRAWN because the Singh et al document does not exemplify that SEQ ID No: 1 is conjugated to a chelator.  However, the 103 rejection below is still deemed appropriate and is discussed in detail below.
103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al (US 2011/0085986) in view of Wouters et al (US 2018/0267050) in further view of Hoffman et al (US Patent No. 6,921,526).
	Singh et al disclose the diagnosis and treatment of cancers using progastrin peptides conjugated to an imaging/therapeutic agent (see entire document, especially, abstract; page 2, paragraph [0019]; pages 10-11, claims 1-10, 13-16, 20, 21, 23, and 25-31).  In particular, it is disclosed that gallium-68 conjugated to a chelating agent such as 1,4,7,10-tetraza cyclodododecane 1,4,6,10 tetra acidic acid (DOTA) to the peptide are ideal compounds of positron emission tomography imaging (page 2, paragraph [0014]).
The conjugate compositions (pharmaceutical compositions) are administered to subjects for imaging tumors and tumor vasculature and for detecting the presence of blood vessels associated with a variety of tumors (page 5, paragraph [0049] – [0050]).  In addition, Singh et al disclose that the progastrin peptides may be conjugated to a therapeutic moiety and administered to a subject to treat cancer (pages 5-6, paragraph [0052]).
Singh et al disclose that the peptides of their invention encompasses peptides and peptidomimetics that may have less than eight amino acid residues to 80 amino acid residues.  In addition, Singh et al disclose that the peptide may be SEQ ID No: 1, QGPWLEEEEEAYGWMDFGRRSAEDEN (Note(s):  this sequence encompasses amino acid residues 55-80 of Applicant’s SEQ ID No: 1), or a peptide or peptidomimetic thereof (page 4, paragraphs [0040] – [0041]).  
On page 5, paragraph [0048], it is disclosed that gallium 67/68 may be linked to the peptide of interest with a chemical agent such as DOTA.  In addition, paragraph [0048] discloses that any labels useful for imaging may be used.  Possible labels include fluorescent labels and radionuclides such as indium-111, technetium-99m, carbon-11, carbon-13, gallium-67, and gallium-68.
	In Example 3 (page 7, paragraph [0069]), it is disclosed that labeled progastrin with the full length of 80 amino acid (SEQ ID No: 2 of Singh et al, Note(s): this sequence in Singh et al is equivalent to Applicant’s SEQ ID No: 1 which has 80 amino acid residues) was used to home to tumors (see also page 10, SEQ ID No: 2).  The full-length sequence was found to be effective for homing tumors.
	While Singh et al renders obvious a composition comprising a chelating moiety conjugated to a progastrin peptide or peptidomimetic moiety, the reference fails to disclose various chelators (including NODAGA from Applicant elected species).  In addition, Singh et al fail to disclose a kit comprising the progastrin moiety and chelating moiety.
	Wouters et al disclose a kit for radiolabeling a targeting agent with gallium-68 (see entire document, especially, abstract).  The radiolabeling kit comprises multiple vials which containing various substances including an acetate buffer, a lyophilized chelate functionalized targeting agent, and a metal chelator/inhibitor (page 2, paragraph [0024] through page 3, paragraph [0069]).  The kit generated by Wouters et al has various advantages including:  (a) it may be completely dry or frozen to allow a better shelf life of the chelate functionalized targeting agent; (b) the possibility of radiolabeling without the need for an automated synthesizer; (c) the possibility of radiolabeling without the need for heating; (d) the presence of a metal chelator/inhibitor which advantageously allows the use of less chelate functionalized targeting agent and allowing the implementation of more affordable radiopharmaceutical synthesis; (e) the presence of a metal inhibitor/chelator which advantageously allows one to improve the radiolabeling yield; and (f) the use of any brand generation may be used with the kit provided that acetate or partially neutralized acetate with HCl is mixed with the acid generation eluate to obtain the optimal pH (page 5, paragraphs [0099] – [0105]; page 6, paragraph [0124] – [0131]).  
	Possible metal chelators/inhibitors that may be used with the instant invention include DOTA, DOTATOC, TRIT, DTPA, BisDO3A, NOTA, NODAGA, desferrioxamine, and TETA (pages 5-6, paragraph [0114]; page 6, paragraph [0120]).  Possible radionuclides that may be present include gallium-67, gallium-68, copper-64, lutetiujm-177, yttrium-90, indium-111, bismuth-213, actinium-225, rhenium-186, and rhenium-188 (page 10, paragraph [0206]).  
	Hoffman et al disclose targeting peptide (gastrin releasing peptides) conjugates that are used for therapeutic and diagnostic purposes.  The peptide conjugates comprise a peptide and a chelating group that may be bound to a therapeutic or diagnostic moiety (see entire document, especially, abstract; column 3, lines 26-43).  Various metals may be conjugated to the chelator.  Possible metals include 186/188Re, 90Y, 99mTc, and 153Sm (column 5, lines 6-13 and 33-41; column 6, lines 51-57).  Possible chelators include monodentate and polydentate chelators (column 6, lines 13-50).  Also, Hoffman et al disclose a pharmaceutical kit wherein the metal is added to a sealed vial (column 26, claim 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was made that (1) both Applicant and Singh et al disclose a progastrin moiety (SEQ ID No. 1 or a peptide or peptidomimetic thereof) conjugated to a chelating moiety (DOTA).  (2) In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to conjugate SEQ ID No. 1 of Singh et al to DOTA because on page 5, in paragraph [0048], it is disclosed that gallium 67/68 may be linked to the peptide of interest with a chemical chelating agent such as DOTA.  Thus, the skilled artisan would recognize that any progastrin peptide of Singh et al may be conjugated to 67Ga/68Ga using any chelating moiety including DOTA.  (3) It would have been obvious to a skilled article to use other radionuclides because on page 5, paragraph [0048], it is disclosed that possible radionuclides such as indium-111, technetium-99m, carbon-11, carbon-13, gallium-67, and gallium-68 may be conjugated to the peptide composition.
	In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Singh et al with those of Wouters et al and generate not only a kit for radiolabeling the progastrin, but render obvious using other chelating moieties for the following reasons.  (1) Wouters et al disclose the radiolabeling of a targeting agent with gallium-68 (and other radionuclides) and that various chelating moieties (e.g., NODAGA, NOTA, DOTA, DTPA, DO3A, DOTATOC, TRIT, DTPA, BisDO3A, desferrioxamine, and TETA) may be utilized.  (2) Wouters et al disclose a completely dry or frozen kit that has a better shelf life for the chelate-functionalized targeting composition than traditional kits which effectively radiolabels targeting agents with gallium-68 which is one of the radionuclides disclosed in Singh et al that is conjugated to progastrin.  Wouters et al also discloses the possible radionuclides that may be present include gallium-67, gallium-68, copper-64, lutetiujm-177, yttrium-90, indium-111, bismuth-213, actinium-225, rhenium-186, and rhenium-188 (page 10, paragraph [0206]).  
Since both Applicant and Wouters et al disclose radiolabeling a targeting agent with gallium-68; thus, the references may be considered to be within the same field of endeavor.  Hence, their reference teachings are combinable.
 	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Singh et al using the teachings of Hoffman et al and use various chelating moieties, radionuclides, and generate a kit containing the necessary components for the following reasons.  (1) Hoffman et al disclose that one may have a composition comprising a targeting peptide, a chelator, and a radionuclide used in the treatment or imaging of tumors/cancers.  (2) Possible radionuclides that may be conjugated to the targeting moiety include 186/188Re, 90Y, 99mTc, and 153Sm.  (3) Also, Hoffman et al disclose that possible chelators that may be used include monodentate and polydentate chelators.  (4) Still, Hoffman et al disclose a pharmaceutical kit wherein the metal is added to a sealed vial (column 26, claim 28).  Since both Singh et al and Hoffman et al are directed to gastrin compositions that may be labeled, the documents may be considered to be within the same field of endeavor.  Hence, the reference teachings are combinable.
For the reasons set forth above, the cited prior art and the instant invention disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that it would not have been obvious to one of ordinary skill in the art at the time the invention was made to use full length progastrin (SEQ ID No: 2 of Singh et al) in a conjugate with NOGADA (mentioned in Wouters et al) because Example 3 of Singh et al refers to Figures 2-4, 5A-5B, and 6A-6E which is limited to the in vitro detection of progastrin on isolated tumor cells.  It is asserted that the figures do not show that complete progastrin when administered to xenografted mice will be found in the tumor even though data from Figures 8A-8E of Singh et al is from SEQ ID No: 1.  As a result, Applicant’s position is that Singh et al do not describe that the full length progastrin can be administered in vivo and home to the tumor.
	In regards to Wouters et al, it is Applicant’s position that the documents does not remedy the deficiencies of Singh et al.  Also, in regards to Hoffman et al, it is asserted that the document does not disclose progastrin or its use in a labelled conjugated to detect and/or localize a tumor in vivo.  Thus, it is concluded that one would not used the combination of references  and that there is no reasonable expectation of arriving at the claimed invention.
EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  First, for clarity of the record, the examined invention (claims 1, 3-9, 18, and 19) is directed to a compound comprising a progastrin moiety (SEQ ID No: 1) and a chelating moiety, not a method of using the compound for in vivo diagnosis.  Thus, the patentability of the product of independent claim 1 is dependent upon the components present and not the intended use of the compound.  Thus, the Singh et al is acknowledges for what the reference discloses as a whole in regards to peptides and peptidomimetics, not the teachings that are limited to the use of a peptide used only for homing and diagnostic purposes.
	Second, Singh et al disclose that the progastrin peptides and peptidomimetics are conjugated to imaging agents and may be used for diagnosis of cancers/tumors (see entire document, especially, abstract).  Also, it is disclosed that the peptides and peptidomimetics may have various lengths including 80 amino acid residues (page 4, paragraph [0040]).  While in paragraph [0040] (page 4), Singh et al does not specifically state that 80 amino acid residues include the full length of progastrin, it is the Examiner’s position that full length progastrin is included in the teachings of Singh et al for the following reasons.  (1) Full length progastrin has 80 amino acid residues and has SEQ ID No: 2 which is disclosed in Singh et al.  (2) Full length progastrin is mentioned throughout Singh et al on pages 2-3, paragraph [0025]; page 3, page [0026]; and Example 3, page 7.  Thus, it would have been obvious to a skilled artisan at the time the invention was made that the teachings of Singh et al include full length progastrin.
	Example 3 specifically discloses that ‘For data presented in Figures 2-4, 5A-5B, and 6A-6E, the full length 80 amino acid rhPG was used’ and that SEQ ID No: 2 is the sequence of the full length of progastrin.  The full length progastrin designated as SEQ ID No: 2 in Singh et al is identical to Applicant full length progastrin sequence.  Hence, the assertions centered around the cited prior art not disclosing properties that are present in the instant invention (e.g., the full length progastrin may be administered in vivo and used to home a tumor/cancer), according to MPEP 2112.01, Section II, it is set forth that products of identical chemical composition cannot have mutually exclusive properties  As a result, a chemical composition and its properties are inseparable.  Thus, whatever properties that are associated with Applicants progastrin compound are also present with the species of the instant invention.  Furthermore, it is noted that the progastrin species of Singh et al are used for homing to tumors/cancers (see page 2, paragraphs [0017] – [0021]; page 4, paragraph [0042]).
	Independent claim 1 is directed to a compound comprising SEQ ID No. 1 (full length progastrin) and a chelating moiety.  Singh et al disclose that for diagnostic purposes, one may conjugate 68Ga with a chelating agent such as DOTA for imaging purposes (page 2, paragraph [0014]).  In paragraph [0019] (page 2), it is disclosed that the progastrin peptide is conjugated to an imaging agent.  Page 5, paragraph [0048] discloses that detectable labels are useful for imaging  and include fluorescent and radionuclides such as 68Ga.  Also, it is disclosed that radionuclides such as 68Ga may be linked to the peptide of interest (e.g., progastrin or a progastrin peptidomimetic) with a chelating agent such as DOTA.   Based on the limitations of Applicant’s independent claim 1, Singh et al generally renders the claim obvious.  
	In regards to Applicant’s elected species which is a conjugate of full length progastrin (SEQ ID No: 1), NODAGA (chelating moiety), and 68Ga (radionuclide), the combined references render the invention obvious for the following reasons.  The teachings of Singh et al establish it is known in the art to have a progastrin  compound including a full length progastrin conjugated to a chelating moiety.  The document also establishes that one may have a fluorescent label or a radionuclide such as 68Ga attached thereto (see page 2, paragraph [0014]; page 5, paragraphs [0048] and [0050]; page 7, paragraph [0069]).  So, while Example 3 (page 7, paragraph [0069]) is directed to full length progastrin and a fluorescence label, the skilled artisan would be motivated to replace the fluorescent label with 68Ga as page 5, paragraph [0048] discloses that for imaging purposes one can use 68Ga that is linked to a peptide of interest with a chelating agent such as DOTA (see also page 5, paragraph [0050] which suggest using 68Ga to visualize tumors and tumor vasculature).  Thus, for Applicant’s elected species Singh et al do not specifically disclose NODAGA, even though the claim renders obvious independent claim 1 in general.  Wouters et al discloses that it is known in the art to have a kit containing 68Ga-DOTA and 68Ga-NODAGA conjugates (page 2, paragraphs [0026], [0027], and [0029]; page 6, paragraph [0120]; page 5, paragraphs [0113] and [0114];  page 6, paragraph [0120]; page 10, paragraph [0206]; page 11, Example 1).  On page 13, claims 1, 2, and 3 disclose that one may have a 68Ga (radionuclide), peptide, DOTA (chelating moiety) combination.  Since Wouters et al disclose both 68Ga-DOTA and 68Ga-NODAGA, it would be obvious to a skilled artisan to replace the DOTA chelating moiety on page 13 with that of NODAGA to have a combination comprising 68Ga, NODAGA, and a peptide, like that of Applicant’s elected species.  While the peptides are not the same, a peptide, NODAGA, and 68Ga conjugate is known in the art.  Likewise, Hoffman et al disclose that it is known in the art to have a peptide, chelating moiety, and radionuclide combination.  Furthermore, Hoffman et al was made of record to illustrate that it is known in the art to have a kit comprising a peptide, a chelating moiety, and a therapeutic or diagnostic moiety (e.g., radionuclide) which are the components present in the instant invention.  Thus, since all the references are directed to a conjugate comprising a peptide, a chelating moiety, and a radionuclide, the reference teachings are within the same field of endeavor.  Hence, one would be motivated to combine the reference teachings.


Claim Not Further Limiting
	The 112 fourth paragraph rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

WITHDRAWN CLAIMS
Claims 10-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
Applicant is respectfully requested to replace the two ‘bullets’ appearing in independent claim 1 with (a) and (b), respectfully or to remove them from the claim to ensure that they are not viewed as multiple claims appearing in independent claim 1.

Once again, Applicant's election with traverse of Group I (pending claims 1, 3-9, 18, and 19) filed 6/1/21 is acknowledged.  The traversal was found non-persuasive and the restriction requirement was made FINAL.  In addition, the Examiner acknowledges receipt of Applicant’s elected species wherein the progastrin substance is SEQ ID No: 1; the chelating moiety is NODAGA; and the radionuclide is 68Ga.  Applicant’s elected species was searched and prior art was found to reject the claims as set forth above.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 22, 2022